UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MOHAMMED AL-ADAHI, et al.,     :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-280 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                  ORDER

     A Merits Hearing was held in this case on January 4-5, 2010

for Petitioner Al-Nadhi. Upon consideration of the representations

of the parties, and the entire record herein, it is hereby

     ORDERED, that the parties shall file supplemental briefs no

later than January 20th, 2010. The supplemental briefs shall

address the transcript of Judge Hogan’s oral ruling in Petitioner

Al-Madhwani’s [ISN 839] case [Case No. 1:04-cv-01194], the parties’

positions   on   the   legal   requirement   governing   the   issue   of

petitioners’ intent and knowledge, and the impact of the recent

decision by the Court of Appeals in Al-Bihani v. Obama, No. 09-5051

(D.C. Cir. Jan. 5, 2010); and it is further
     ORDERED,     that   the   Government    may   file   a   response   to

Petitioners’    Motion   for   Leave   to   File   a   Supplemental   Brief

Concerning the Effect of Cleared Status [Dkt. No. 527], which shall

be due no later than January 20, 2010.




                                          /s/
January 5, 2010                          Gladys Kessler
                                         United States District Judge

Copies to:   Attorneys of Record via ECF




                                   -2-